 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KARIMI SUTTON,                                    No. 2:16-cv-2369-KJM-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    G. GIESSNER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner now proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On November 1, 2019, defendants filed a motion for summary judgment. See

19   Fed. R. Civ. P. 56. On January 14, 2020, the court granted plaintiff’s counsel’s request to

20   withdraw as attorney of record, substituted plaintiff in pro per and directed him to file a response

21   to the motion for summary judgment within twenty-one days. See ECF No. 35. Plaintiff has not

22   filed an opposition or a statement of no opposition to the motion.

23          In cases in which one party is incarcerated and proceeding without counsel, motions

24   ordinarily are submitted on the record without oral argument. E.D. Cal. Local Rule 230(l).

25   “Opposition, if any, to the granting of the motion shall be served and filed by the responding

26   party not more than twenty-one (21), days after the date of service of the motion. ” Id. A

27   responding party’s failure “to file an opposition or to file a statement of no opposition may be

28   deemed a waiver of any opposition to the granting of the motion and may result in the imposition
                                                        1
 1   of sanctions.” Id. Furthermore, a party’s failure to comply with any order or with the Local
 2   Rules “may be grounds for imposition by the Court of any and all sanctions authorized by statute
 3   or Rule or within the inherent power of the Court.” E.D. Cal. Local Rule 110. The court may
 4   recommend that an action be dismissed with or without prejudice, as appropriate, if a party
 5   disobeys an order or the Local Rules. See Ferdik v. Bonzelet, 963 F.2d 1258, 1263 (9th Cir.
 6   1992) (district court did not abuse discretion in dismissing pro se plaintiff’s complaint for failing
 7   to obey an order to re-file an amended complaint to comply with Federal Rules of Civil
 8   Procedure); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for pro se
 9   plaintiff’s failure to comply with local rule regarding notice of change of address affirmed).
10          On January 17, 2019, the court advised plaintiff of the requirements for filing an
11   opposition to the motion, that failure to oppose such a motion may be deemed a waiver of
12   opposition to the motion and that failure to comply with the Local Rules may result in dismissal.
13   ECF No. 16.
14          Accordingly, it is hereby ORDERED that, within 21 days of the date of this order,
15   plaintiff shall file either an opposition to the motion or a statement of no opposition. Failure to
16   comply with this order may result in a recommendation that this action be dismissed without
17   prejudice.
18   DATED: February 13, 2020.
19

20

21

22

23

24

25

26

27

28
                                                        2
